DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 4/1/2022. Claims 15, 17-20, 26, and 28-31 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 4/1/2022, have been fully considered and are persuasive. All previous objections and rejections have been withdrawn.

Allowable Subject Matter
The claims 15, 17-20, 26, and 28-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Hohenberger (“Online/Offline Attribute-Based Encryption”, 2014) teaches online/offline attribute-based encryption with the following algorithms: Setup(λ,U) → (PK,MK), Extract(MK, Ikey) → SK, Offline.Encrypt(PK) → IT, Online.Encrypt(PK, IT, Ienc) → (key, CT), and Decrypt(SK, CT) → key. In summary Hohenberger discloses encrypting offline data to generate proxy cipher text of the offline data.

Lai (“Improved Identity-Based Online/Offline Encryption”, DOI: 10.1007/978-3-319-19962-7_10, 2015) teaches improved identity-based online/offline encryption with the following five algorithms: Setup(λ), KeyGen(mpk, msk, ID), Off-Encrypt(mpk), On-Encrypt(mpk, Coff, ID), and Decrypt(mpk, CT, dID). In summary Lai discloses encrypting offline data to generate a session key of the offline data.

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention as a whole.  For example Hohenberger and Lai in combination do not disclose “determining a prime p and bilinear groups by a private key generator (PKG) based on the system security parameter λ; determining a revocation identity domain u and a validation domain v; selecting a Hash function UCH and an auxiliary parameter domain R through the PKG; selecting random numbers g and h and random exponents α and b from the bilinear groups through the PKG; and generating the one or more public key parameters pp and the master key msk, wherein u, v, α, b pp and msk are defined”, within the context of the claimed invention as a whole, as recited in claims 15 and 26.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638. The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493